Exhibit 99.1 ELBIT IMAGING LTD. ANNOUNCES THIRD QUARTER RESULTS FOR 2012 Tel Aviv, Israel, November 29, 2012, Elbit Imaging Ltd. (TASE, NASDAQ: EMITF) ("Elbit"" or the "Company") announced today its results for the third quarter of 2012. Three months ended September 30, 2012 compared to corresponding period in 2011 Consolidated revenues for the three months period ended September 30, 2012 amounted to NIS 218 million (US$ 55 million) compared to NIS 258 million in the corresponding period in 2012. The revenues are affected by: (i) an increase in revenues from commercial centers, mainly attributable to the opening of additional three commercial centers ,the sale of office space in India and sale of a plot in Bulgaria by our subsidiary, Plaza Centers; (ii) an increase in revenues from sale of medical systems by InSightec, offset by: (i) a decrease in revenues from hotels, attributable to the sale of the Company's share in four Dutch hotels in March 2012; (ii) a decrease in revenues from the retail activity, attributable to the sale of GAP in April 2012; (iii) a decrease in gain from fair value adjustment of investment property and rental income from investment propertiesin the US whichweresold in June 2012; · Revenues from commercial centers increased in Q3 2012 to NIS 118 million (US$ 30 million) compared to NIS 26 million in Q3 2011. The increase is attributable to the operations of seven commercial centers in Q3 2012 which generated revenues of NIS 42 million in the third quarter of 2012 compared to revenues of NIS 25 million attributable to the operations of four commercial centers in Q3 2011. In addition in the third quarter of 2012 we recognized revenues of NIS 9 million attributable to the sale of office space in India. Moreover, Plaza has consummated sale of plot in Bulgaria which generated revenues of NIS 68 million in the third quarter of 2012. · Cost of commercial centers increased in Q3 2012 to NIS 113 million (US$ 28 million) compared to NIS 39 million in Q3 2011. The increase is attributable to the increase in the revenues of three commercial centers, the sale of office space in India and the sale of the plot in Bulgaria, as aforementioned. · Revenues from investment property rental income (US) - in Q3 2012 we did not recognize rental income or fair value adjustment income from the US investment properties due to its sale during Q2 2012,while it amounted to NIS 90 million in Q3 2011. · Cost of investment property in Q3 2012 we did not recognize any costs related to investment property, due to its sale during Q2 2012, compared to NIS 26 million in Q3 2011. · Revenues from hotels operation and management decreased in Q3 2012 to NIS 50 million (US$ 13 million) compared to NIS 72 million in Q3 2011. The decrease is mainly attributable to the sale of the Company's hotels in the Netherlands in March 2012 offset by increase in revenues from the existing hotel in Bucharest. · Costs and expenses of hotels operation and management decreased in Q3 2012 to NIS 45 million (US$ 11 million) compared to NIS 61 million in Q3 2011. The decrease is attributable mainly to the sale of the Company's hotels in the Netherlands in March 2012, as aforementioned. · Revenues from the sale of medical systems increased in Q3 2012 to NIS 19 million (US$ 4.8 million) compared to NIS 14 million in Q3 2011. The increase is mainly attributable to the number of systems sold during the period. · Costs and expenses of medical systems decreased in Q3 2012 to NIS 14 million (US$ 3.5 million) compared to NIS 15 million in Q3 2011. The decrease in costs is mainly attributable to the cost saving measures applied by InSightec in the second half of 2011 and to the decrease in legal related expenses. · Research and development expenses decreased in Q3 2012 to NIS 10 million (US$ 2.5 million) compared to NIS 14 million in Q3 2011. The decrease in costs is attributable to cost saving measures applied by InSightec in the second half of 2011. · Revenues from the sale of fashion retail decreased in Q3 2012 to NIS 31 million (US$ 8 million) compared to NIS 41 million in Q3 2011. The decrease is mainly attributable to the sale of the retail activity of GAP in April 2012, partially offset by the increase in the revenues attributable to the activity of Mango. · Cost of fashion retail decreased in Q3 2012 to NIS 34 million (US$ 8.5 million) compared to NIS 51 million in Q3 2011. The decrease is mainly attributable to the sale of the retail activity of GAP, as aforementioned. · General and administrative expenses decreased in Q3 2012 to NIS 11 million (US$ 2.8 million) compared to NIS 17 million in Q3 2011. The decrease in expenses is attributable to a decrease in stock based compensation expenses. General and administrative expenses excluding non-cash expenses amounted to NIS 8 million (US$ 2 million) in Q3 2012 compared to NIS 8 million in Q3 2011. · Financial expenses, net increased in Q3 2012 to NIS 0.3 million (US$ 0.1 million) compared to NIS net financial income of 96 million in Q3 2011. The increase of NIS 96 million is mainly attributable to the following: o An increase in the amount of NIS 146 million (US$ 37 million) in non-cash expenses, as a result of changes in fair value of financial instruments (mainly Plaza Centers' debentures, call transactions, and other derivatives, which are measured at fair value through profit and loss), offset by an increase in gain from repurchase of debentures in an amount of NIS 66 million. · An increase in interest expenses, net in the amount of NIS 14 million (US$ 3.5 million) mainly attributable to an increase in the interest expenses related to the activity of Plaza Centers' commercial centers offset by a decrease in the interest relating to ourUS investment properties of a result of the sale of these assets in June 2012; and a decrease in the interest related to our hotel activities as a result of the sale of our Dutch hotels. · Other income (expenses) , net in Q3 2012 amounted to NIS 27 million (US$ 7 million) compared to expenses in the amount of NIS 101 million in Q3 2011.The expenses in Q3 2012 is attributable to write off of trading property, · Loss for Q3 2012 amounted to NIS 29 million (US$ 7.5 million) (out of which NIS 12 is attributed to the equity holders of the Company) compared to a loss in the amount of NIS 26 million in the corresponding period in 2011 (out of which a loss in the amount of NIS 39 million is attributed to the equity holders of the Company). · Cash and cash equivalents as of September 30, 2012 amounted toNIS 0.74 billion (US$ 189 million)compared to NIS 0.6 billion as of December 31, 2011. The increase is attributable to the sale of 49 US investment properties and to the sale of four Dutch hotels, as aforementioned, offset by repayment of debentures and loans. 2 ● Shareholders' equity as of September 30, 2012 amounted to NIS 1.7 billion (US$ 442 million) (out of which NIS 0.5 billion is attributed to the equity holders of the Company) compared to NIS 1.5 billion (out of which NIS 0.4 billion is attributed to the equity holders of the Company) as of December 31, 2011. In the second quarter, the Company has initially implemented the revaluation model with respect to the Company’s property, plant and equipment (mainly the hotels segment), which contributed to an increase in the Company's equity. Our presentation to the consolidated financial statements for the third quarter of 2012 is available through our website at: www.elbitimaging.comunder: “Investor Relations - Company Presentations (09/2012).” About Elbit Imaging Ltd. Elbit Imaging Ltd. operates in the following principal fields of business: (i) Commercial and Entertainment Centers - Initiation, construction and sale of shopping and entertainment centers and other mixed-use real property projects, predominantly in the retail sector, located in Central and Eastern Europe and in India, primarily through its subsidiary Plaza Centers N.V. In certain circumstances and depending on market conditions, we operate and manage commercial and entertainment centers prior to their sale; (ii) U.S. Real Property - Investment in commercial real property in the United States; (iii) Hotels - Hotel operation and management; (iv) Medical Industries - (a) research and development, production and marketing of magnetic resonance imaging guided focused ultrasound treatment equipment and (b) development of stem cell population expansion technologies and stem cell therapy products for transplantation and regenerative medicine; (v) Residential Projects - Initiation, construction and sale of residential projects and other mixed-use real property projects, predominately residential, located primarily in India; (vi) Fashion Apparel - Distribution and marketing of fashion apparel and accessories in Israel; and (vii) Other Activity -venture capital investments. Any forward-looking statements in our releases include statements regarding the intent, belief or current expectations of Elbit Imaging Ltd. and our management about our business, financial condition, results of operations, and its relationship with its employees and the condition of our properties. Words such as “believe,” “expect,” “intend,” “estimate” and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements. Actual results may differ materially from those projected, expressed or implied in the forward-looking statements as a result of various factors including, without limitation, the factors set forth in our filings with the Securities and Exchange Commission including, without limitation, Item 3.D of our annual report on Form 20-F for the fiscal year ended December 31, 2011, under the caption “Risk Factors.” Any forward-looking statements contained in our releases speak only as of the date of such release, and we caution existing and prospective investors not to place undue reliance on such statements. Such forward-looking statements do not purport to be predictions of future events or circumstances, and therefore, there can be no assurance that any forward-looking statement contained our releases will prove to be accurate. We undertake no obligation to update or revise any forward-looking statements. For Further Information: Company Contact: Investor Contact: Mordechay Zisser Mor Dagan Chief Executive Officer (CEO) Investor Relations Tel: +972-3-608-6000 Tel: +972-3-516-7620 Motti@elbitimaging.com mor@km-ir.co.il 3 ELBIT IMAGING LTD. CONSOLIDATED BALANCE SHEETS September 30 December 31 September 30 2 0 1 2 2 0 1 1 2 0 1 2 Convenience translation (in NIS thousands) US$'000 Current Assets Cash and cash equivalents Short-term deposits and investments Trade accounts receivables Other receivable Prepayments and other assets Inventories Trading property Non-Current Assets Deposits, loans and other long-term balances Investments in associates Property, plant and equipment Investment property Other assets and deferred expenses Intangible assets Current Liabilities Short-term credits Borrowings relating to trading property Suppliers and service providers Payables and other credit balances Other liabilities Liabilities related to discontinued operation Non-Current liabilities Borrowings Other financial liabilities Other liabilities Deferred taxes Shareholders' Equity Attributable to equity holders of the Company Non-controlling interest 4 ELBIT IMAGING LTD. CONSOLIDATED INCOME STATEMENTS Nine months ended Three months ended Year ended Nine months ended September 30 September 30 December 31, September 30 2 0 1 2 2 0 1 1 2 0 1 2 2 0 1 1 2 0 1 1 2 0 1 2 (in NIS thousands) Convenience translation US$'000 Revenues and gains Gain from sale of real estate assets - Gain from changes of shareholding in investees entities - Commercial centers Gain from fair value adjustment of investment property - - - Investment property rental income - Hotels operations and management Sale of medical systems Sale of fashion merchandise and other Expenses and losses Commercial centers Investment property expenses - Expenses relating to realization of investment property and fair value adjustment - Hotels operations and management Cost and expenses of medical systems operation Cost of fashion merchandise and other Research and development expenses General and administrative expenses Share in losses of associates, net Financial expenses (income), net ) ) ) Write down, charges and other expenses(income), net Loss before income taxes ) Income taxes expenses (tax benefits) Loss from continuing operations ) Profit from discontinued operation, net - Lossfor the period ) Attributable to: Equity holders of the Company ) Non-controlling interest ) 5 ELBIT IMAGING LTD. CONSOLIDATED COMPREHENSIVE INCOME STATEMENTS Nine months ended Three months ended Year ended Nine months ended September 30 September 30 December 31, September 30 2 0 1 2 2 0 1 1 2 0 1 2 2 0 1 1 2 0 1 1 2 0 1 2 (in NIS thousands) Convenience translation US$'000 Loss for the period ) Exchange differences arising from translation of foreign operations Lossfrom cash flow hedge ) - ) - ) ) Gain (loss) from available for sale investments ) ) ) First adaption of the revaluation model (*) - - - Loss on hedging instruments designated in hedges of the net assets of foreign operations - ) - - Reclassification adjustments relating to foreign operations disposed of in the year ) - ) ) Comprehensive income (loss) ) Attributable to: Equity holders of the Company ) ) ) Non-controlling interest ) (*) Net of related tax expenses in the amount of NIS 97 million. 6 ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY Share Capital Share premium Foreign currency translation adjustments Other Reserves(*) Revaluation of property plant and equipment Stock base compensation reserve Retained earnings Gross Amount Treasury stock Total amount attributable to equity holders of the Company Non-controlling Interest Total shareholders' equity (in thousand NIS) Balance - December 31, 2010 ) ) - ) Loss for the year - ) ) - ) ) Comprehensive income (loss) - ) ) Dividend paid to the non-Controling onterest by a subsidiary - ) ) Stock based compensation expenses - Exercise of shares by employees 8 - - 8 ) - Initialy consolidated subsidiary - Purchase of unit holdings from non-Controlling interest by a subsidiary - - - ) - - - ) - ) ) ) issuance of shares to the non cotrolling interest by a subsidiary - ) ) December 31, 2011 ) ) - ) Loss for the period - ) ) - ) ) ) Comprehensive income (loss) - - ) (**)193,962 - (***) - Stock based compensation expenses - - ) - - ) - ) Transaction with non controlling interest - - - ) - - - ) - ) Reclassification of a derivative (option) to equity following change in terms - September 30, 2012 ) ) ) (*) Includes with non-controlling interest and hedging reserve. (**) Net of related tax expenses in the amount of NIS 40 million. (***) Net of related tax expenses in the amount of NIS 45 million. 7 ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY Share Capital Share premium Foreign currency translation adjustments Other Reserves(*) Revaluation of property plant and equipment Stock base compensation reserve Retained earnings Gross Amount Treasury stock Total amount attributable to equity holders of the Company Non-controlling Interest Total shareholders' equity Convenience translation US$'000 December 31, 2011 ) ) - ) Loss for the period - ) ) - ) ) ) Comprehensive income (loss) - - ) (**) - (***) - Stock based compensation expenses - - ) - - ) - ) Transaction with non controlling interest - - - ) - - - ) - ) Reclassification of a derivative (option) to equity following change in terms - September 30, 2012 ) ) ) (*) Includes with non-controlling interest and hedging reserve. (**) Net of related tax expenses in the amount of NIS 10 million. (***) Net of related tax expenses in the amount of NIS 11 million. 8
